Title: To Thomas Jefferson from Archibald Cary, 26 [August] 1779
From: Cary, Archibald
To: Jefferson, Thomas



Dear Sir
Richmond 26th. [August] 1779.

  I wrote you some time agon and Inclosed some Papers to you from Majr. Hay addressed to General Phillips. Mr. Hay was two days past at my House. I did not see him but he desired Mrs. Cary to Inform me he had received no Answer from Phillips and that the whole party were much distressed. A Few days after I wrote you I received from Williamsburg a letter from Phillips for Hay which Col. Bland had Sent down. In that he Informed Hay, Col. T: M: Randolph had promised to take charge of 4,000 Dollars and Send it to him, but Col: Randolph never received the Money from Phillips. If you think proper to Inform the General of this perhaps he may releive these People as in his Letter he promised.
  We have had various Accounts respecting the Action between De Estange and Byron but I question whether we Yet know the Truth. The most Authentick Account at least I judge so, is that De Estange Faild in an attack on St. Lucia, he then Saild for Granade, which he took. Byron found him there, and being to Leeward Indeavourd to come up, in so doing his Fleet was a Good Deal dispersed, which Estange Seeing Bore down on 7 of his Head most Ships and engaged. He Shatterd them very much but took none; Byron Saild to St. Kitts, and was Followd by the Count, who lookd at Him and Saild of, Since which he has not been heard of, but it is Conjecturd he saild for Barbados. This Account we have by one of the State Vessels Arriv’d in a Few days, from Statia 13 days  passage, with Rum and Salt, &c. We are just told 5 or 6 French Ships with Large Car[goes] are Arriv’d in this State from old France. Since I began this letter Mr. Burk is Come to this place from Philadelphia, I shall see him. Dick Harvey who will deliver this does not go hence before the Morn. If Burk brings any thing of Importance you Shall have it in Continuance.
I have Seen Mr. Burk, the Grand Matter so long and oft debated, the Terms Congress are willing to make peace on, is at length agreed; he is not at Liberty to Say what they be, but thus much he Says, the Southern States prevaild, and unless Spain should have declared, he thinks peace may be had, on just and Honorable Terms. Why Spains declaring should retard it, he thinks to be, that England would not have refused Spains Mediation (which is not Authenticated) unless She had been Sure of Holland. A New Matter is Come out respecting Ar. Lee and Burkinhout [Berkenhout]. The French Minister long Suspecting Lee of Course had Letters Watch’d. After the Former returnd to England, Lee received a letter from him. It had the appearance of haveing been opend. This alarm’d him, and Satanlike he with a Good Grace producd it to the Minister. It had no Name but Lee to[ld] from whom it Came. It prov’d he was with us a Spy, and Inform’d that Honor and Ric[hes] awaited on Individuals. It prov’d a Setteld Corrispondence. He will be recall[ed.] It is thought the Navil affair less Honorable to Britain as the Ships were Equal and in the night their Fleet made the best of their Way. Estange and Barington encount[ered] the latter 10 Shot Through her. It is Said and beleived that the New Englanders have Taken and distroyd the Lodgment of the enemy at Ponobscot and that Sullavan has defeated the Indians. My Complyments to Your Lady and beleive me, Your Affte. Hble Servt.,

Archd Cary


Edmond Randolph returnd with Burk.

